TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-02-00586-CR


Pao Vang Thao, Appellant


v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 53434, HONORABLE RICK MORRIS, JUDGE PRESIDING






Pao Vang Thao seeks to appeal from a conviction for aggravated assault.  The clerk's
record contains a written waiver of appeal signed by appellant and his attorney.  This document,
which reflects a knowing and voluntary waiver of the right to appeal, was signed on the day sentence
was imposed in open court.  A defendant who knowingly and intelligently waives his right to appeal
may not thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 
(Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v.
State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record to indicate that
appellant sought or obtained the trial court's permission to pursue this appeal.


The appeal is dismissed.


  
				Jan P. Patterson, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   October 10, 2002
Do Not Publish